DETAILED ACTION
	Claims 1-13 and 21-27 are present for examination.
	Claim 14-20 has been cancelled.
	Claims 21-27 has been added.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Dean Munyon (Reg. No. 42,194) on 01/19/2022.
The claims in the application has been amended as follows: 
--1.	(Original) An apparatus, comprising:
a memory circuit including a plurality of banks; and
a control circuit configured to:
receive a command to access the memory circuit, wherein the command is associated with a particular data word; 
determine if the particular data word matches a sparse data pattern; and
in response to a determination that the particular data word matches the sparse data pattern:
halt execution of the command; and
perform one or more operations in place of an execution of the command.

2.	(Previously Presented) The apparatus of claim 1, wherein the command includes a read access command that includes a read address specifying a storage location in the memory circuit for the particular data word, and wherein to determine if the particular data word matches the sparse data pattern the control circuit is further configured to compare the read address to a plurality of addresses specifying respective storage locations in the memory circuit where data is stored that matches the sparse data pattern.



4.	(Original) The apparatus of claim 2, wherein to perform the one or more operations, the control circuit is further configured to activate a status bit associated with a bus coupled to the memory circuit, wherein the status bit is indicative that the particular data word matches the sparse data pattern.

5.	(Original) The apparatus of claim 1, wherein the command includes a write access command that includes the particular data word and a write address, and wherein to determine if the particular data word matches the sparse data pattern, the control circuit is further configured to compare the particular data word to the sparse data pattern, and wherein to perform the one or more operations, the control circuit is further configured to add the write address to a plurality of addresses specifying respective storage locations in the memory circuit where data that matches the sparse data pattern is stored.

6.	(Previously Presented) The apparatus of claim 1, wherein a given one of the plurality of banks includes a plurality of rows of dynamic memory cells, and wherein the control circuit is further configured, in response to an activation of a refresh operation, to:
compare a refresh address associated with a particular row of the plurality of rows to a plurality of addresses associated with locations in the memory circuit where data that matches the sparse data pattern is stored; and


7.	(Currently Amended) A method, comprising:
receiving, by a memory circuit, a command associated with a particular data word; 
determining, by the memory circuits, if the particular data word matches a sparse data pattern; and
in response to determining, by the memory circuit, that the particular data word matches [[a]] the sparse data pattern:
halting execution of the command by the memory circuit; and
performing, by the memory circuit, one or more operations in place of an execution of the command.

8.	(Previously Presented) The method of claim 7, wherein the command includes a read access command that includes a read address specifying a storage location in the memory circuit for the particular data word, wherein determining if the particular data word matches the sparse data pattern, includes comparing the read address to a plurality of addresses specifying respective storage locations in the memory circuit storing data that matches the sparse data pattern.

9.	(Original) The method of claim 8, wherein performing the one or more operations includes transmitting the sparse data pattern on a bus coupled to the memory circuit.



11.	(Previously Presented) The method of claim 7, wherein the command includes a write access command that includes the particular data word and a write address, and wherein performing, by the memory circuit, the one or more operations includes adding the write address to a plurality of addresses specifying respective storage locations in the memory circuit storing data that matches the sparse data pattern.

12.	(Previously Presented) The method of claim 11, wherein adding the write address to the plurality of addresses includes mapping the write address to a different address, wherein the different address specifies a location in a particular region in the memory circuit designated to store data that matches the sparse data pattern.

13.	(Previously Presented) The method of claim 7, wherein the memory circuit includes a plurality of banks, and wherein a given bank of the plurality of banks includes a plurality of rows of dynamic memory cells, and further comprising:
in response to activating a refresh operation:
comparing a refresh address associated with a particular row of the plurality of rows to a plurality of addresses associated with storage locations in the memory circuit storing data that matches the sparse data pattern; and


14–20.	(Canceled) 

21.	(New) A system, comprising 
a processor circuit configured to generate a command associated with a particular data word; and
a memory circuit configured to:
receive the command; 
determine if the particular data word matches a sparse data pattern; and
in response to a determination that the particular data word matches the sparse data pattern:
halt execution of the command; and
perform one or more operations in place of an execution of the command.

22.	(New) The system of claim 21, wherein the command includes a read access command that includes a read address specifying a storage location in the memory circuit for the particular data word, wherein to determine if the particular data word matches the sparse data pattern, the memory circuit is further configured to compare the read address to a plurality of addresses specifying respective storage locations in the memory circuit where data that matches the sparse data pattern is stored.



24.	(New) The system of claim 22, wherein to perform the one or more operations includes activating a status bit associated with a bus coupled to the memory circuit and the processor circuit, wherein the status bit is indicative that the particular data word matches the sparse data pattern.

25.	(New) The system of claim 22, wherein the command includes a write access command that includes the particular data word and a write address, and wherein to perform the one or more operations includes adding the write address to a plurality of addresses that specifies respective storage locations in the memory circuit where data that matches the sparse data pattern is stored.

26.	(New) The system of claim 25, wherein adding the write address to the plurality of addresses includes mapping the write address to a different address, wherein the different address specifies a location in a particular region in the memory circuit designated to store data that matches the sparse data pattern.

27.	(New) The system of claim 21, wherein the memory circuit includes a plurality of banks, and wherein a given bank of the plurality of banks includes a plurality of rows of dynamic memory cells, wherein the memory circuit is further configured to:
in response to activating a refresh operation:

in response to a determination that the refresh address is included in a plurality of addresses, halt a refresh of the particular row.--.


Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art teaches or suggest receive a command to access the memory circuit, wherein the command is associated with a particular data word; determine if the particular data word matches a sparse data pattern; and in response to a determination that the particular data word matches the sparse data pattern: halt execution of the command; and perform one or more operations in place of an execution of the command as recited in claims 1 and 21; receiving, by a memory circuit, a command associated with a particular data word; determining, by the memory circuits, if the particular data word matches a sparse data pattern; and in response to determining, by the memory circuit, that the particular data word matches a sparse data pattern: halting execution of the command by the memory circuit; and performing, by the memory circuit, one or more operations in place of an execution of the command as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballentine et al. (US 2017/0154126). Ballentine et al. teaches method for matching a first list of pattern strings to a second list of data strings, the first and second lists stored in respective first and second data structures in memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/ARACELIS RUIZ/
Primary Examiner, Art Unit 2139